EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated December 9, 2009 relating to the December 31, 2008 and 2007 financial statements of Clavis Technologies International Co., Ltd. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/Kim & Lee Corporation, CPAs Kim & Lee Corporation, CPAs Certified Public Accountants Los Angeles, California January
